Citation Nr: 0200158	
Decision Date: 01/07/02    Archive Date: 01/11/02

DOCKET NO.  01-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 2000 to August 
2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the claims of 
entitlement to service connection for hypertension and 
asthma.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no evidence of hypertension in service or after 
service.

3.  Asthma, if pre-existing service, did not undergo an 
increase in the underlying pathology during the appellant's 
brief period of service; nor is it shown that chronic asthma 
began during service


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  

2.  Asthma was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in March 2001 the RO notified the 
appellant of its duty to her under the VCAA.  As the RO has 
considered and complied with the VCAA, the Board may proceed 
with the adjudication of the appeal. 

Factual Background

On the appellant's report of medical history, dated in 
October 1999, she related that she became short of breath if 
she spoke for a long period of time; the last episode was in 
August 1999.  The October 1999 enlistment physical 
examination was silent for evidence of respiratory pathology.  
Her blood pressure was recorded as 120/64.  Service medical 
records are negative for complaints or findings of 
hypertension.    Naval Hospital records dated in July 2000 
report a blood reading of 122/82.  At the time, she was 
experiencing wheezing and shortness of breath.  She related 
that a year earlier, she had been diagnosed with asthma by 
her family physician.  She did not think this would cause 
problems in service.  Following an examination, the diagnosis 
was asthma, by history.  In August 2000, she was again seen 
for shortness of breath.  She indicated her unhappiness with 
being in service, saying that her mother "signed her up."  
The impression was possible exercise induced asthma vs. 
hyperventilation.  The results of pulmonary testing performed 
later that month supported a diagnosis of asthma, however, it 
was stated that the appellant did not exert maximum effort.  
The impression was true exercise induced asthma vs. 
hyperventilation secondary to adjustment disorder.  August 
2000 service medical records show blood pressure readings of 
122/70 and 136/66.

In a March 2001 letter, the RO requested the appellant 
provide information regarding her claimed disorders.  There 
was no response addressing hypertension or asthma.  Likewise, 
following a July 2001 letter to the appellant, no reply was 
received.  A report from WakeMed Emergency Service shows the 
veteran was treated in April 2001.  The diagnosis was 
headache.

A statement received in May 2001 indicated the veteran was 
treated for headaches by Dr. Andrew P. Lupinis and Dr. M. 
Lily; however, the veteran did not respond to the RO's 
request for the addresses of these physicians or complete 
authorization forms to obtain these records.

Analysis

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant' s service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

Hypertension

Service medical records do not include a diagnosis of 
hypertension and none of the blood pressure readings are 
reflective of hypertension.  Hypertension, as indicated in 
the regulations, means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2001).  The post-service 
medical records from WakeMed Emergency Room only reflect a 
diagnosis of headache, not hypertension.

Although the RO requested evidence of post-service treatment 
of hypertension, the veteran has not submitted any additional 
records or provided any information that would enable the RO 
to assist the veteran in obtaining evidence to support her 
claim.  Although VA has specific duties to the veteran under 
the VCAA the burden of developing the claim does not strictly 
lay with VA.  VA's duty to assist her is not a one way 
street; the veteran also has an obligation to assist in the 
adjudication of her claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Since there is no evidence of hypertension in service or 
current evidence of hypertension, the preponderance of the 
evidence is against the veteran's claim; therefore, the 
benefit of the doubt doctrine does not apply and the claim is 
denied. 38 U.S.C.A. § 5107(b) (West Supp. 2001). 

Asthma

During service, the appellant experienced shortness of 
breath.  She related that asthma had been diagnosed a year 
earlier.  Pulmonary testing in service did not yield a 
definitive diagnosis of asthma, and it was suggested that the 
appellant was experiencing hyperventilation as opposed to 
asthma.  Although requested, the appellant has not provided 
information regarding any treatment for asthma to the RO that 
would allow them to develop her claim.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, as 
evidence of whether a pre-existing condition was aggravated 
by military service.  Maxson v. Gober, Fed. Cir, , 2000 U.S. 
App. LEXIS 26925 (October 27, 2000).  In the present case, 
the appellant's silence regarding her treatment before or 
after service must be considered, and it is concluded that 
she does not presently suffer from asthma the began in or was 
aggravated by service.


ORDER

Service connection for hypertension is denied.

Service connection for asthma is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



